DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 January 2021.
Applicant's election with traverse of Group I, claims 1-24, in the reply filed on 4 January 2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to search for all the inventions. This is not found persuasive because the different inventions are drawn to a process, a composition and the use of a composition. However, the composition can be made by a different process and would require further search and additional search terms to fully search all inventions.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/22/2019 and 6/10/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "graphene-silicon nanowire hybrid material" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2017/0149054, hereinafter referred to as “Fang”) in view of Perraud et al. (US 2012/0070964, hereinafter referred to as “Perraud”).
As to Claim 1: Fang teaches a process for producing a graphene silicon nanowire hybrid material comprising preparing a catalyst metal-coated mixture mass which includes mixing graphene sheets with micron or sub-micron scaled silicon particles to form a mixture and depositing a nano-scaled catalytic metal onto surfaces of graphene sheets or silicon particles and B) exposing the catalyst metal coated mixture mass to a high temperature environment preferably 300°C to 2,000°C for a period of time sufficient to enable a catalytic metal-catalyzed growth of multiple silicon nanowires using the silicon particles as a feed material to form the graphene silicon nanowire hybrid material composition (Abstract).
Fang does not teach that the nanowires are from the selected semiconductor elements.
However, Perraud teaches germanium and silicon are functional equivalents for the semiconducting nanowires produced by catalytic growth [0038]. Fang and Perraud are analogous art in that they are from the same field of endeavor, namely semiconductor wires produced by catalytic growth. At the time of filing a person having ordinary skill in the art would have used the germanium of Perraud in place of the silicon of Fang because Perraud teaches that germanium and silicon are functional equivalents for making semiconductor wires via catalytic growth [0038].
As to Claims 2 and 3: Fang and Perraud render obvious the process of claim 1 (supra). Fang further teaches that the graphene material can be selected from single layer pristine graphene [0016].
As to Claim 4: Fang and Perraud render obvious the process of claim 1 (supra). Fang further teaches that the silicojn particles and the graphene are mixed to produce secondary particles having a size from 1 to 30 microns [0018].
As to Claim 5: Fang and Perraud render obvious the process of claim 1 (supra). Fang and Perraud do not expressly teach that the secondary particles comprise nanowires that are embraced or encapsulated by a shell of graphene sheets or exfoliated graphite flakes. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the references.  However, Fang and Perraud teach a process using the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  According to the original specification, there is no indication of additional process steps not recited in the prior art which would result in the embraced or encapsulation by a shell.  Therefore, the claimed effects and physical properties, i.e. the secondary particles comprise nanowires that are embraced or encapsulated by a shell of graphene sheets or exfoliated graphite flakes, would naturally flow from a process employing the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure as to how to obtain the claimed properties by carrying out a process with only the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.
As to Claim 6: Fang and Perraud render obvious the process of claim 1 (supra). Fang further teaches that the catalytic metal can be Cu, Ni, or Fe [0015].
As to Claim 7: Fang and Perraud render obvious the process of claim 1 (supra). Fang and Perraud do not expressly teach that the secondary particles comprise nanowires that are wrapped around by graphene sheets or exfoliated graphite flakes. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the references.  However, Fang and Perraud teach a process using the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  According to the original specification, there is no indication of additional process steps not recited in the prior art which would result in the embraced or encapsulation by a shell.  Therefore, the claimed effects and physical properties, i.e. the secondary particles comprise nanowires that wrapped around by graphene sheets or exfoliated graphite flakes, would naturally flow from a process employing the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure as to how to obtain the claimed properties by carrying out a process with only the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.
As to Claim 8: Fang and Perraud render obvious the process of claim 1 (supra). Fang further teaches a conductive additive such as soft carbon can be added [0019].
As to Claim 9: Fang and Perraud render obvious the process of claim 1 (supra). Fang further teaches the step of depositing a catalytic metal includes (a) dissolving or dispersing a catalytic metal precursor in a liquid form to form a precursor solution (b) bringing the precursor solution in contact with surfaces of the graohene sheets (c) removing the liquid and (d) chemically or thermally converting the catalyrtic metal precursor to the catalytic metal coating or metal nanoparticles [0021].
	As to Claim 10: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches that step (d) can be conducted concurrently with the procedure (B) of exposing the catalyst metal coated mixture mass to a high temperature environment [0021].
	As to Claims 11-14: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches the catalytic metal can be a manganese nitrate [0022].
	As to Claim 15: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches the catalytic metal can be deposited by chemical vapor deposition [0023].
	As to Claim 16: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches the exposing the catalyst metal is conducted in a protective atmosphere of an inert gas, nitrogen gas, or hydrogen gas [0025].
	As to Claim 19: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches the mixing of the silicon particles and graphene sheets is conducted by liquid solution mixing [0023].
	As to Claim 20: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches the mixing of graphene sheets with the micron or sub-micron scaled silicon particles is conducted after the surfaces are deposited with the catalytic metal [0024]
	As to Claim 21: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches that the secondary particles a porous particles with a pore size from 2 nm to 100 nm [0020].
	As to Claim 22: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches that the process may further comprise a procedure of separating the graphene sheets from the silicon nanowires [0026].
	As to Claim 23: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches that the process may further comprise a procedure of removing the residual catalytic material [0027].
As to Claim 24: Fang and Perraud render obvious the process of claim 9 (supra). Fang further teaches a conductive additive such as soft carbon can be added [0019].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767